UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from/to 000-50327 (Commission File Number) iPass Inc. (Exact name of Registrant as specified in its charter) Delaware 93-1214598 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3800 Bridge Parkway Redwood Shores, California 94065 (Address of principal executive offices, including zip code) (650) 232-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer. or a non-accelerated filer. See thedefinitions of “large accelerated filer”,“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large Accelerated filero Accelerated filerR Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of shares outstanding of the Registrant’s Common Stock, $0.001 par value, as of October 31, 2008 was 62,350,232. iPASS INC. AND SUBSIDIARIES FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2008 TABLE OF CONTENTS Part I. Financial Information: Item 1. Financial Statements 3 a) Condensed Consolidated Balance Sheets as of September 30, 2008 and December 31, 2008 3 b) Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2008 and 200 7 4 c) Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2008 and 200 7 5 d) Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 Item 4T. Controls and Procedures 28 Part II. Other Information: 29 Item 1. Legal Proceedings 29 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 31 SIGNATURE 32 EXHIBIT INDEX 33 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands) September 30, 2008 December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 47,485 $ 70,907 Short-term investments 20,545 4,258 Accounts receivable, net of allowance for doubtful accounts of $819 and $2,792, respectively 36,903 35,938 Prepaid expenses and other current assets 6,913 7,116 Short-term deferred income tax assets 575 575 Total current assets 112,421 118,794 Property and equipment, net of accumulated depreciation of $33,743 and $41,435, respectively 8,951 9,272 Other assets 6,447 4,876 Acquired intangible assets, net 6,354 9,504 Goodwill 79,543 79,543 Total assets $ 213,716 $ 221,989 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 16,650 $ 15,923 Accrued liabilities 12,277 15,788 Deferred revenue — short-term 5,576 6,606 Total current liabilities 34,503 38,317 Deferred tax liability — long-term 575 575 Deferred revenue — long-term 1,859 949 Other long-term liabilities 447 1,040 Total liabilities 37,384 40,881 Stockholders’ equity: Common stock 62 62 Additional paid-in capital 241,918 241,703 Accumulated other comprehensive income(loss) (60 ) 15 Accumulated deficit (65,588 ) (60,672 ) Total stockholders’ equity 176,332 181,108 Total liabilities and stockholders’ equity $ 213,716 $ 221,989 See Accompanying Notes to the Condensed Consolidated Financial Statements 3 iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except share and per share amounts) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Revenues $ 48,371 $ 47,736 $ 145,099 $ 142,221 Operating expenses (1): Network access 20,147 17,396 61,588 50,939 Network operations 8,739 8,686 26,138 25,667 Research and development 3,845 5,589 12,288 16,484 Sales and marketing 10,724 12,316 31,403 39,610 General and administrative 5,579 5,395 16,703 16,213 Restructuring charges 30 13 60 (139 ) Amortization of intangibles 1,050 1,050 3,150 3,150 Total operating expenses 50,114 50,445 151,330 151,924 Operating loss (1,743 ) (2,709 ) (6,231 ) (9,703 ) Interest and other income (expense) (296 ) 772 659 2,372 Loss before income taxes (2,039 ) (1,937 ) (5,572 ) (7,331 ) Provision for (benefit from) income taxes 59 (856 ) (656 ) (3,479 ) Net loss $ (2,098 ) $ (1,081 ) $ (4,916 ) $ (3,852 ) Net loss per share: $ (0.03 ) $ (0.02 ) $ (0.08 ) $ (0.06 ) Number of shares used in per share calculations: 61,243,465 62,347,697 61,185,203 62,971,291 (1)Stock-based compensation is included in the following expense line items: Network operations $ 314 $ 224 $ 872 $ 617 Research and development 203 241 432 842 Sales and marketing 325 326 486 1,095 General and administrative 643 492 2,131 1,693 See Accompanying Notes to the Condensed Consolidated Financial Statements 4 iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net loss $ (4,916 ) $ (3,852 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Amortization of stock-based compensation for employees 3,921 4,247 Amortization of acquired intangibles 3,150 3,150 Depreciation, amortization and accretion 4,129 3,368 Deferred income tax — (1,269 ) Loss on disposal of property and equipment 17 69 Provision for (recovery of) doubtful accounts 258 (84 ) Realized gain(loss) on investments, net (29 ) 42 Changes in operating assets and liabilities: Accounts receivable (1,223 ) (8,569 ) Prepaid expenses and other current assets 203 (2,145 ) Other assets (1,149 ) (290 ) Accounts payable 727 2,304 Accrued liabilities (4,049 ) (5,297 ) Deferred revenue (120 ) 857 Other liabilities (593 ) (729 ) Net cash provided by (used in) operating activities 326 (8,198 ) Cash flows from investing activities: Purchases of short-term investments (197,380 ) (346,740 ) Maturities of short-term investments 181,046 396,083 Purchases of property and equipment (3,824 ) (3,819 ) Restricted cash pledged for letter of credit (422 ) (1,470 ) Net cash provided by (used in) investing activities (20,580 ) 44,054 Cash flows from financing activities: Proceeds from issuance of common stock 505 1,760 Cash used in repurchase of common stock (3,673 ) (13,801 ) Net cash used in financing activities (3,168 ) (12,041 ) Net decrease in cash and cash equivalents (23,422 ) 23,815 Cash and cash equivalents at beginning of period 70,907 15,492 Cash and cash equivalents at end of period $ 47,485 $ 39,307 Non-cash investing activities: Leasehold improvements paid by landlord — 627 See Accompanying Notes to the Condensed Consolidated Financial Statements 5 iPASS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation The accompanying financial data has been prepared by iPass Inc. (the “Company” or “iPass”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. The December 31, 2007 Condensed Consolidated Balance Sheet was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles.
